             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

CHRISTOPHER DON PENNINGTON
ADC #149290                                                  PLAINTIFF

v.                        No. 1:19-cv-49-DPM

LOMAN JOHNSON, Captain, Food Prep
Supervisor, ADC Grimes Unit; and
LARRY BAILEY, Maintenance
Coordinator, Grimes Unit                                 DEFENDANTS

                                ORDER
     On de novo review, the Court declines the recommendation, NQ 11,
and sustains Pennington's objections, NQ 12.    FED.   R. CIV. P. 72(b)(3).
The recommendation is correct:         Pennington's second amended
complaint didn't include enough facts to state a claim against Johnson
or Bailey.   But in his objections, Pennington says that although other
inmates and several ADC employees told Johnson and Bailey about the
hazardous power outlet in the months leading up to Pennington's
injury, both defendants failed to act on that information.           Read
together, the second amended complaint and objections state a
plausible deliberate indifference claim against Johnson and Bailey.
The Court therefore returns this case to the Magistrate Judge for service
on that claim.
     A warning:    In the future, Pennington must include all the facts
and arguments he wants to put forward in his initial filing, rather than
waiting to raise them in an objection.
     So Ordered.



                                                 {/
                                 D.P. Marshall Jr.
                                 United States District Judge




                                  -2-
